Thomas, J. delivered the following separate opinion: I concur in the reversal of the judgment of the Circuit Court in this case as well for the reason assigned in the Opinion just pronounced, as for the additional reason that there was error, as I conceive, in the sustaining of the general demurrer of the defendant Warren, to the replication of the plaintiff to the said Warren’s plea of justification. The said plea justifies under an execution issued on a judgment rendered by the defendant, Allen, as a justice of the peace, and a levy and sale thereon by the defendant, Warren, as a constable. The replication alleges that the said execution was issued on a judgment rendered by the said justice, Allen, on the 8th Nov. 1841, in favor of Smith and against Parker, and that at the time of rendering said judgment, he, Parker, was not present and had not been notified by process or otherwise to attend said justice’s Court at that time; that said judgment was therefore void; and that, when said constable received said execution and levied the same, he knew said facts. The matter of the plea being here confessed, is avoided by new matter; the justice is shown to have had no jurisdiction of the person of the defendant, and the judgment rendered by him was consequently void. Evans v. Pierce, 2 Scam. 469; Bimes v. Procter, 4 do. 177; and that fact being brought home to the knowledge of the defendant, Warren, the constable executing the Ji. fa. issued on such judgment, he was not protected thereby. Barnes v. Barber, ante 401, at the present term. It is true, that the plaintiff in this replication probably relied upon the same judgment pleaded by the defendants, Allen and Smith, but it does not so appear by the replication itself, and we are not at liberty to look elsewhere in determining as to its sufficiency. If such was the fact, the defendant should have so rejoined, and thus the replication might have been successfully attacked. Upon its face it was sufficient to avoid the defendant’s plea, and should so have been adjudged. I concur likewise in the opinion that the pleas of the defendants, Smith and Allen, were properly held good, and the replication thereto bad. Those pleas showed jurisdiction in the justice of the subject matter of the suit, and of the person of the defendant; a trial and verdict by a jury, and the entry of such verdict when found, by the justice on his docket, and this I conceive a sufficient memorandum of the judgment as required by the statute in such case made and provided. Gale’s Stat. 402, § 2. It would be so considered for the purpose of barring any subsequent recovery on the same cause of action. Fetter v. Mulliner, 2 Johns. 181; Ib. 191; Elwell v. McQueen, 10 Wend. 520; Colvin v. Corwin, 15 do. 557; 2 do. 602. Then should it not be so considered for all other purposes as between the same parties? Would it not be unjust to hold the proceedings valid as a judgment for the purpose of barring the plaintiff’s recovery on a good and sufficient cause of action; but for the purpose of protecting him from the consequence of a levy, and sale of property under it, as a nullity and therefore wholly inoperative? Such a doctrine may be law, but it certainly is not “the perfection of reason.” As to the inconveniences, supposed to grow out of the omission of the justice to enter a formal judgment on his docket, at the time of the trial, in operating to prevent the defendant from appealing, I consider them entirely imaginary. In the view that I have taken, the entry of the verdict upon the justice’s docket would entitle the defendant to an appeal, and the proceedings in the Circuit Court being de novo, no objection could there be taken for the want of a formal judgment; or, if it could, the Circuit Court would permit the justice to amend by the entry of such judgment. Gale’s Stat. 410, § 35. If in such case the justice should interpose any obstacles in the way of an appeal, if demanded, either by refusing to take from the defendant an appeal bond, with sufficient security, or to give him a transcript from hisylocket, he might be liable, as well to indictment as to an action by the defendant, for such misconduct. But if this view of the subject be erroneous, and a formal judgment was necessary, then the appellant was not aggrieved either by the delay of the justice in entering such judgment, or by his doing so in the absence of the appellant and without notice to him. It was sufficient that he was notified of the time of trial, as it was then alone that he could be heard. The verdict being rendered, the justice had no longer any power to control the proceedings, either by granting a new trial, or arresting the judgment. It only remained for him to perform the ministerial duty of entering up the judgment, and as he would be compelled by mandamus to do so, if necessary, he could not properly be held liable for that act, if done on request and without compulsory process. 3 Black. Com. 110, 396; Haight v. Turner, 2 Johns. 371; The People v. Lynde, 8 Cowen, 133. Judgment reversed.